PER CURIAM.
The plaintiff sued for $208. His claim was admitted by defendant, who interposed; however, a counterclaim for $240.76. The trial established the counterclaim, and defendant was given judgment for the balance, $38,56, and $20 costs. This was incorrect. Subdivision 7 of section 332 of the Municipal Court act (Laws 1902, p. 1586, c. 580) provides that the costs are based upon the sums for which the defendant “recovers judgment,” not the amount of his counterclaim. The defendant here “recovered judgment” for $36.58, and thus was not entitled to costs.
The judgment must be modified, to exclude the $20 costs, and, as so modified, affirmed, with $10 costs on this appeal to the plaintiff.